         Case 1:21-cv-00464-SMV-LF Document 1-1 Filed 05/18/21 Page 1 of 13



ROBERT D. MUELLER, P.C.
ATTORNEYS AT LAw                                                                        POST OFFICE BOX r}c}997
                                                                               RIO RANCHO, NEW MEXICO 8'J174
                                                                                     TELEPHONE (505) 24'J-1110


                                               April 13, 2021


      VIA CERTIFIED MAIL, RETURN RECEIPT
      CORPORATION SERVICE COMPANY, Registered Agent
      EQUIFAX CREDIT INFORMATION SERVICES, INC.
      MC-CSC1, 726 E. Michigan Dr., Ste. 101, Hobbs, NM 88240-3465


      RE:    TUMOLO vs. EOUIFAX CREDIT INFORMATION SERVICES, INC.
             c/o CORPORATION SERVICE COMPANY, Registered Agent


      To whom it may concern:

             Please find attached a copy of the Summons and Complaint for the above captioned case.

            Pursuant to the New Mexico Rules of Civil Procedure, we are serving Equifax Credit
      Information Services, Inc. via certified mail, return receipt upon you as its Registered Agent.

             Please do not hesitate to contact me if you have any questions.

                            Respectfully submitted,

                            /s/ Robert D. Mueller
                            Robert D. Mueller
                            Attorney At Law




      RDM/rdm




                                                                                  Exhibit A
     Case 1:21-cv-00464-SMV-LF Document 1-1 Filed 05/18/21 Page 2 of 13


STATE OF NEW MEXICO
COUNTY OF BERNALILLO
SECOND JUDICIAL DISTRICT COURT

BRIAN LOUIS TUMOLO,
                 Plaintiff,

►"                                                                             Case No. D-202-CV-2021-01138

EQUIFAX CREDIT INFORMATION SERVICES, INC.,
a Foreign Corporation,
                 Defendant.

                                                 SUMMONS m

THE STATE OF NEW MEXICO
TO: EQUIFAX CREDIT INFORMATION SERVICES, INC.

ADDRESS:           CORPORATION SERVICE COMPANY, Registered Agent for
                   EQUIFAX CREDIT INFORMATION SERVICES, INC.
                   MC-CSC1, 726 E. Michigan Dr., Ste. 101, Hobbs, NM 88240-3465

GREETINGS:
   You are hereby directed to serve a pleading or motion in response to the complaint within thirty
(30) days after service of this stunmons, and file the same, all as provided by law.
   You are notified that, unless you serve and file a responsive pleading or motion, the plaintiff will
apply to the court for the relief demanded in the complaint.

     Mail answer to District Court:         400 Lomas NW, Albuquerque, New Mexico 87102

     Mail coQy to Plaintiff c/o:            Robert D. Mueller, Attorney at Law
                                            Post Office Box 44997
                                            Rio Rancho, New Mexico 87174
                                            Tel. (505) 247-1110

     Witness the              Lopez, Victor S.                 , of the Second District Court of the State of
New Mexico, and the seal of this District Court of said County, this day of
                     2/17/2021




                                             ~
Note: This summons does not require you to see, telephone or write to the District Judge of the Court at this
time. It does require you or your attorney to file your legal defense to this case in writing with the Clerk of the
District Court, within 30 days after the summons is legally served on you. lf you do not do this, the party
suing may get a judgment by default against you.
            Case 1:21-cv-00464-SMV-LF Document 1-1 Filed 05/18/21 Page 3 of 13




                                                RETURN                   Case No. D-202-CV-2020-01401

STATE OF                             )
                                     ) ss.
COUNTY OF                            )

(complete the following, unless service by sheriff or deputy)
I, being sworn, state that I am over the age of eighteen (18) years and not a party to this lawsuit, -and that I
served this Summons in                  County on the       day of                   , 20_, by delivering a copy
of this summons and a copy of the complaint (indicate below how served):

(check only if service by sheriff or deputy)
I certify that I served this summons in               County on the ,     day of               , 20_ by
delivering a copy of this surnmons and a copy of complaint in the following manner:


(person sei-ving summons must check one box and fill in appropriate blanks)
[] by delivering a copy of this summons and a copy of the complaint to the defendant
                            (used when defendant receives copy of summons or refuses to receive summons).

[] by deliver a copy of this summons and a copy of the complaint to                    , a person over the age of
fifteen (15) years and residing at the usual place of abode of defendant                      , located at
                                                 (address) (used when de£endant is not presently at the abode).

 [] by delivering a copy of this summons and a copy of the complaint to                     , an agent
authorized to receive service of process of               (parent) (guardian) (custodian) of defendant.

[] by delivering a copy of this summons and a copy of the complaint to                        ,(parent)(guardian)
of defendant (used when defendant is a minor or an incompetent person).

[] by delivering a copy of this summons and a copy of the complaint to                          ,(name of person)
                        (title of person authorized to receive service) (used when defendant is a corporation or
association subj ect to a suit under a common name, a land grant board of trustees, the State of New Mexico or
any political subdivision).

Fees:
                                              Signature of Private Process Server
                                              Title (if any)
* Subscribed and sworn to before me
this      day of              , 20_
                                              Judge, Notary or other officer authorized to administer oaths
      Case 1:21-cv-00464-SMV-LF Document 1-1 Filed 05/18/21 Page 4 of 13


STATE OF NEW MEXICO
COUNTY OF BERNALILLO
SECOND JUDICIAL DISTRICT COURT

BRIAN LOUIS TUMOLO,
                    Plaintiff,

vs.                                                                            Case No. D-202-CV-2021-01138

EQUIFAX CREDIT INFORMATION SERVICES, INC.,
a Foreign Corporation,
                  Defendant.

                                                SUMMONS o»

THE STATE OF NEW MEXICO
TO: EQUIFAX CREDIT INFORMATION SERVICES, INC.

ADDRESS:            CORPORATION SERVICE COMPANY, Registered Agent for
                    EQUIFAX CREDIT INFORMATION SERVICES, INC.
                    MC-CSC1, 726 E. Michigan Dr., Ste. 101, Hobbs, NM 88240-3465

GREETINGS:
   You are hereby directed to serve a pleading or motion in response to the complaint within thirty
(30) days after service of this summons, and file the same, all as provided by law.
   You are notified that, unless you serve and file a responsive pleading or motion, the plaintiff will
apply to the court for the relief demanded in the complaint.

      Mail answer to District Court:        400 Lomas NW, Albuquerque, New Mexico 87102

      Mail copy to Plaintiff c/o:           Robert D. Mueller, Attorney at Law
                                            Post Office Box 44997
                                            Rio Rancho, New Mexico 87174
                                            Tel. (505) 247-1110

      Witness the                Lopez, Victor S.              , of the Second District Court of the State of
New Mexico, and the seal of this District Court of said County, this day of




Note: This summons does not require you to see, telephone or write to the District Judge of the Court at this
time. It does require you or your attorney to file your legal defense to this case in writing with the Clerk of the
District Court, within 30 days after the summons is legally served on you. lf you do not do this, the party
suing may get a judgment by default against you.
            Case 1:21-cv-00464-SMV-LF Document 1-1 Filed 05/18/21 Page 5 of 13




                                                 RETURN                   Case No. D-202-CV-2020-01401

STATE OF                              )
                                      ) ss.
COUNTY OF                             )

(complete the following, unless service by sheriff or deputy)
1, being sworn, state that I am over the age of eighteen (18) yeaxs and not a party to this lawsuit, -and that I
served this Summons in                  County on the       day of                    , 20_, by delivering a copy
of this summons and a copy of the complaint (indicate below how served):

(cheek only if service by sheriff or deputy)
I certify that I served this summons in              County on the ,     day of                 , 20~ by
delivering a copy of this summons and a copy of complaint in the following manner:


(person serving summons must check one box and fill in appropriate blanks)
[] by delivering a copy of this summons and a copy of the complaint to the defendant
                            (used when defendant receives copy of summons or refuses to receive summons).

[] by deliver a copy of this summons and a copy of the complaint to                    , a person over the age of
fifteen (15) years and residing at the usual place of abode of defendant                      , Iocated at
                                                 (address) (used when defendant is not presently at the abode).

[] by delivering a copy of this summons and a copy of the complaint to                     , an agent
authorized to receive service of process of              (parent) (guardian) (custodian) of defendant.

[] by delivering a copy of this summons and a copy of the complaint to                         ,(parent)(guardian)
of defendant (used when defendant is a minor or an incompetent person).

[] by delivering a copy of this summons and a copy of the complaint to                         ,(name of person)
                       (title of person authorized to receive service) (used when defendant is a corporation or
association subject to a suit under a common name, a land grant board of trustees, the State of New Mexico or
any political subdivision).

Fees:
                                              Signature of Private Process Server

                                              Title (if any)
*Subscribed and sworn to before me
this     day of              , 20_
                                              Judge, Notary or other officer authorized to administer oaths
      Case 1:21-cv-00464-SMV-LF Document 1-1 Filed 05/18/21 Page 6 of 13


                                                                                                     FILED
                                                                            2ND JUDICIAL DISTRICT COURT
                                                                                         Bernalillo County
STATE OF NEW MEXICO                                                                      2/17/2021 9:51 AM
COUNTY OF BERNALILLO                                                               CLERK OF THE COURT
SECOND JUDICIAL DISTRICT COURT                                                              Blair Sandoval



BRIAN LOUIS TUMOLO,
                Plaintitt,

vs.                                                                  Case No. D-202-CV-2021-01138

EQUIFAX CREDIT INFORMATION SERVICES, INC.,
a Foreign Corporation,
                Defendant.

                        PLAINTIFF'S CERTIFICATION REGARDING
                             ARBITRATION UNDER RULE 58

        I, Robert D. Mueller, certify that:

                This case is subject to refei7al to arbitration under Local Rule 58. No party seeks
        relief other than a money judgment and no party seeks an award in excess of $25,000.00
        inclusive of punitive damages and exclusive of interest, costs and attorneys fees.

        XXX This case is NOT subject to referral to arbitration under Local Rule 58 because at
        least one party seeks relief other than a money judgment and/or at least one party seeks an
        award in excess of $25,000.00 inclusive of punitive damages and exclusive of interest,
        costs and attorneys fees.

         I further certify that the pleadings in this case are closed within the meaning of Guideline

         1-5 of the Guidelines to Local Rule 58.

                        Respectfully Submitted:        ROBERT D. MUELLER, P.C.

                                                       /s/ Robert D. Mueller
                                                       Robert D. Mueller
                                                          Attorney,for Plaintiff
                                                       P.O. Box 44997
                                                       Rio Rancho, NM 87174
                                                       Tel. (505) 247-1110
                                                       Email: mbuna4@gmail.com
      Case 1:21-cv-00464-SMV-LF Document 1-1 Filed 05/18/21 Page 7 of 13


                                                                                                     FILED
                                                                            2ND JUDICIAL DISTRICT COURT
                                                                                         Bernalillo County
STATE OF NEW MEXICO                                                                      2/1712021 9:51 AM
COUNTY OF BERNALILLO                                                               CLERK OF THE COURT
SECOND JUDICIAL DISTRICT COURT                                                               Blair Sandoval



BRIAN LOUIS TUMOLO,
                Plaintiff,

vs.                                                                  Case No. D-202-CV-2021-01138

EQUIFAX CREDIT INFORMATION SERVICES, INC.,
a Foreign Corporation,
                Defendant.

                        PLAINTIFF'S CERTIFICATION REGARDING
                             ARBITRATION UNDER RULE 58

        I, Robert D. Mueller, certify that:

                 This case is subject to refei7al to arbitration under Local Rule 58. No party seeks
        relief other than a money judgment and no party seeks an award in excess of $25,000.00
        inclusive of punitive damages and exclusive of interest, costs and attorneys fees.

        XXX This case is NOT subject to referral to arbitration under Local Rule 58 because at
        least one parry seeks relief other than a money judgment and/or at least one party seeks an
        award in excess of $25,000.00 inclusive of punitive damages and exclusive of interest,
        costs and attorneys fees.

         I further certify that the pleadings in this case are closed within the meaning of Guideline

         1-5 of the Guidelines to Local Rule 58.

                        Respectfully Submitted:        ROBERT D. MUELLER, P.C.

                                                       /s/ Robert D. Mueller
                                                       Robert D. Mueller
                                                          Attorneyfor Plaintiff
                                                       P.O. Box 44997
                                                       Rio Rancho, NM 87174
                                                       Tel. (505) 247-1110
                                                       Email: mbuna4@gmail.com
Case 1:21-cv-00464-SMV-LF Document 1-1 Filed 05/18/21 Page 8 of 13


                                                                                              FILED
                                                                     2ND JUDICIAL DISTRICT COURT
                                                                                  Bernalillo County
STATE OF NEW MEXICO                                                               2/17/2021 9:51 AM
COUNTY OF BERNALILLO                                                        CLERK OF THE COURT
SECOND JUDICIAL DISTRICT COURT                                                       Blair Sandoval



BRIAN LOUIS TUMOLO,
               Plaintiff,

vs.                                                            Case No. D-202-CV-2021-01138

EQUIFAX CREDIT INFORMATION SERVICES, INC.,
a Foreign Corporation,
               Defendant.

            COMPLAINT FOR DAMAGES, DECLARATORY RELIEF,
                       AND INJUNCTIVE RELIEF

       Plaintiff, by and through his undersigned attorney, for his Complaint states:

                      PARTIES, JURISDICTION AND VENUE

       1. Plaintiff, Brian Louis Tumolo., (hereafter "Mr. Tumolo") is an individual

residing in Bernalillo County, New Mexico.

       2. Defendant Equifax Credit Information Services, Inc., a foreign corporation

(hereafter "Equifax") is a foreign corporation whose principal place of business is located

at 1600 Peachtree Street, Atlanta, Georgia 30309. Equifax is a"consumer reporting

agency" as defined by the FCRA, 15 U.S.C. § 1681a(f). Equifax assembles consumer

credit information and other information on consumers for the purpose of furnishing

credit reports to third parties. Equifax uses means of interstate commerce for the purpose

of preparing and furnishing credit reports.

       3. The Court has concurrent jurisdiction over the claims in the matter pursuant to

15 U.S.C. § 1681p. See also Haywood v. Drown, 556 U.S. 729 (2009) ("State courts

have a concurrent jurisdiction in all cases arising under the laws of the Union, where it

was not expressly prohibited.")

                                        Page 1 of 5
Case 1:21-cv-00464-SMV-LF Document 1-1 Filed 05/18/21 Page 9 of 13




       4. Venue is proper in the Second Judicial District Court of the State of New

Mexico, County of Bernalillo, pursuant to NMSA 1978 §38-3-1.

                                           FACTS

        5. Sometime in late November, 2019, Mr. Tumolo reviewed his credit report

with Equifax and noticed that his credit rating was severely damaged by two zero

allegedly delinquent accounts that were reporting as late despite having zero balances.

The first account, Seterus Inc. No. 659002961 had a zero balance, yet was being reported

as 120 days latel. The second account, Bank of America No. 5452, had a zero balance

but was being reported as 30 days late.

        6. On December 29, 2019, Mr. Tumolo sent a letter to Equifax disputing the

validity of the derogatory items pursuant to 15 U.S.C. § 1681i. Mr. Tumolo detailed all

the errors in his Equifax account, including the two zero balance accounts erroneously

reported as late, and demanding that Equifax remove these delinquent accounts from his

credit report.

        7. On January 4, 2020, Equifax responded to Mr. Tumolo's letter by refusing to

remove the inaccurate information regarding the Setei-us, Inc. account that is falsely being

reported as 120 days late, despite having a zero balance.

                    COUNT I— FCRA VIOLATIONS BY EQUIFAX

        8. Equifax failed to maintain reasonable procedures to ensure the maximum

possible accuracy of the consumer credit information it reported concerning Mr. Tumolo.

        9. Equifax:

                 a. failed to review and consider all relevant information submitted by

' The Seterus, Inc. account is coded an "I5" by Equifax, meaning 120 days late, where an
"I1" would mean that there is no delinquency on the account. The Bank of America
account is coded as an "12", meaning 30 days late.
                                          Page 2 of 5
Case 1:21-cv-00464-SMV-LF Document 1-1 Filed 05/18/21 Page 10 of 13




                      Mr. Tumolo in connection with his disputes;

                b. failed to conduct genuine and reasonable investigations in response

                      to Mr. Tumolo's disputes;

                c. persisted in reporting information that they knew or should have

                      known was unlawful to report; and

                d. failed to delete and/or block information that was unlawful to report

                      from Mr. Tumolo's credit report.

        10.Based on the above stated failures by Equifax, Equifax failed to comply with

the requirements of FCRA, 15 U.S.C. § 1681e(b) (Compliance Procedures) by failing to

follow reasonable procedures to assure maximum possible accuracy of the information in

its credit reports.

        11. Based on the above stated failures by Equifax, Equifax failed to reinvestigate

the current status of the disputed information, or delete the item within 30 days of

receiving the dispute pursuant to FCRA, 15 U.S.C. § 1681i(a)(A).

        12.The actions and inactions of Equifax were willful, or, in the alternative,

negligent violations of the FCRA, 15 U.S.C. §§ 1681n, 1681o.

        13. Mr. Tumolo has been substantially damaged by the refusal of Equifax to

properly remove the inaccurate and damaging zero balance accounts falsely reported as

late.

        14. Mr. Tumolo's actual damages include:

            1) humiliation due to his damaged credit score;

            2) injury to his reputation and credit worthiness due to his damaged credit

                score;


                                          Page 3 of5
Case 1:21-cv-00464-SMV-LF Document 1-1 Filed 05/18/21 Page 11 of 13




           3) anguish and frustration he has suffered due to the refusal of Equifax to

               remove the delinquent status on the zero balance accounts; and

           4) great financial hardship including missed opportunities and higher interest

               rate loans as the direct result of the erroneous, damaging and false credit

               reporting conducted by Equifax.

       15. Mr. Tumolo is entitled to actual and punitive damages.


 COUNT II — VIOLATIONS OF THE NEW MEXICO UNFAIR PRACTICES ACT
                           BY EQUIFAX

       16. Defendant's actions concerning Mr. Tumolo's account occurred in the

regular course of its trade or commerce and its actions are subject to the New Mexico

Unfair Practices Act, NMSA 1978 §§ 57-12-1 et seq. ("UPA").

       17. Defendant's actions violate the UPA, as defined by NMSA 1978 § 57-12-

2(D) generally and NMSA 1978 § 57-12-2(D)(15) specifically.

       18. Defendant willfully engaged in these violations of the UPA.

       19. Mr. Tumolo requests the Court enjoin Defendaiit under the UPA from

inaccurately reporting the zero balance accounts

       20. Mr. Tumolo is also entitled to recover acthtal or statutory damages,

trebled.

       WHEREFORE, Plaintiff respectfully requests that the Court grant him the

following relief:

A. Declare that it is unlawful for Equifax to inaccurately and falsely report the above

    listed accounts regarding said zero balance accounts on Mr. Tumolo's credit report;




                                        Page 4 of5
Case 1:21-cv-00464-SMV-LF Document 1-1 Filed 05/18/21 Page 12 of 13




B. Enjoin Equifax from inaccurately reporting the listed accounts regarding the zero

   balance accounts on Mr. Tumolo's credit report or to any credit reporting agency;

C. Award actual damages against Equifax under the FRCA;

D. Award punitive damages against Equifax under the FRCA;

E. Award actual or statutory damages, trebled, against Equifax under the UPA;

F. Award costs of suit and reasonable attorney fees; and

G. Provide such further relief as the Court deems just, equitable, and proper.

       Respectfully submitted:

                                      ROBERT D. MUELLER, P.C.

                                     /s/ Robert D. Mueller
                                     Robert D. Mueller
                                        Attorneyfor Plaintiff
                                     P.O. Box 44997
                                     Rio Rancho, NM 87174
                                     Tel. (505) 247-1110
                                     Email: mbuna4@gmail.com




                                        Page 5 of 5
                          ~hM/1              W a ll %/:Il
Robert D. Mueller, P.C. Case 1:21-cv-00464-SMV-LF Document 1-1 Filed 05/18/21 Page 13 of 13
P.O. Box 44997
Rio Rancho, NM 87174                                                                         '^•STAGE PP.ID
                                                                                       FGrvi 6r-iTER
                                                                     _--~~                       RIO RANCHO, NM
                                                                                                 87124
                                                                   ~VI~
                                                                     EOS~
                                                                        STES
                                                                   POSIdLSFRYlCF¢   I    II II
                                                                                                 AMOU4NT1

                                7020 1292 0000 3994 4796                 1000                      ~7'4~
                                                                                        88240    R2304M110231-07




                                                CORPORATION SERVICE COMPANY,
                                                Registered Agent - EQUIFAX CREDIT INFORMATION
                                                SERVICES, INC.
                                                MC-CSC1, 726 E. Michigan Dr., Ste.101
                                                Hobbs, NM 88240-3465
